The foregoing opinion of RAILEY, C., is hereby adopted as the opinion of the court. Walker and Williamson, JJ., concur;Williams, P.J., concurs in paragraphs 1, 2, 3 and 7, but dissents as to the views expressed in paragraphs 4, 5 and 6, on the ground that evidence of prior acts of sexual intercourse between the same persons, is admissible, not for the purpose of proving intent, but for the purpose of proving defendant guilty of the crime with which he stands charged, under the rule announced in State v. Palmberg, 199 Mo. 233, l.c. 250. *Page 115